{¶ 62} I concur in the majority's analysis and disposition of appellants' first and second assignments of error relating to appellants' adverse possession claim and appellants' claim to a prescriptive easement on the whole property.
 {¶ 63} While I do not necessarily agree or disagree with the majority's analysis of the remainder of appellants' arguments regarding acquiescence; the existence of legal permission to use land; reliance on survey; width of prescriptive easement; denial of trespass claim; and appellants' third assignment of error, I concur in the majority's disposition of them based upon the fact the argument asserting these claims are raised in that portion of appellants' brief which exceeds this Court's page limitation. Accordingly, I would not address them on the merits and summarily overrule them.
 {¶ 64} With respect to appellees' cross-appeal, I concur in the majority's disposition. However, unlike the majority, I would limit our reason for reversing the trial court's decision to the failure of proof the previous owner made an actual offer to make a public dedication. I believe the intent to make a public dedication can be inferred by the use of the property by the public pursuant to the Doud opinion cited in the majority opinion.